DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
Acknowledgment
Claims 1, 29 are amended and filed on 1/12/2021.
Claims 17, 34 are cancelled and claims 35-36 are newly added. 
The deletion of claim 17 overcome the 112 in the action mailed on 10/13/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-11, 14-16, 18-29, 33, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevereau et al. (US. 20130099476A1)(“Chevereau”) in view of Bjerregaard (US. 20120143168A1).
Re Claim 1, Chevereau discloses an assembly (Fig. 2) comprising a catheter (14) and a coupling component (1), which catheter is adapted for injection of a liquid into a body cavity (¶0004), said catheter being coupled to the coupling component (Fig. 2) adapted to couple to tubes (tube for injection and tube for inflating the balloon, ¶0002, ¶0018) for establishing fluid communication to an injection liquid reservoir (water source, ¶0018), said catheter has a main body (body of 14) comprising a funnel-shaped part (2, Fig. 1) delimited by an annular funnel wall (wall of 22) and an elongate tubular catheter part (14) delimited by an annular catheter wall (Fig. 1), which funnel-shaped part (2) has a flared part (outer tapers surface of 2 ) that, via a smooth transition, tapers into a tapering part, which extend into the elongate tubular catheter part (Fig.1), the main body  accommodates a liquid flow channel (the injection lumen 18, ¶0024), which is adapted to expel the liquid via at least one injection opening (the opening in probe for discharging 19, ¶0024) in a free end (end close to 19) of the elongate tubular catheter part (Fig. 1) opposite the funnel-shaped part (Fig. 1), and an expandable fixation member (balloons 15, ¶0025) that surrounds an elongate fixation section (section under the balloons 15, include the lumen 20, ¶0018) of the elongate tubular catheter part (14) a distance from the free end of said elongate tubular catheter part (Fig. 1), and a fluid flow channel (the balloons inflation lumen 20, ¶0025) which is adapted to, via at least one delivery opening (the end of the balloons inflation lumen 20) provided in the elongate fixation section (under the balloons 15) of the elongate tubular catheter part (Fig. 1, ¶0025), deliver a fluid to the expandable fixation member (¶0025), wherein the assembly comprises a tube coupling adaptor (1, 3), the coupling component (1) is a 
However, Bjerregaard discloses a catheter system (Fig. 1) wherein  catheter (2), has at least a lengthwise section of the fluid flow channel  (7 on the catheter 2) concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel (8 of the catheter 2, 7 and 8 are eccentrically arranged) and wherein the coupling component (10) is adapted for coupling at least the respective first tube connection piece of the catheter (7, of 2) in liquid communication with the injection liquid reservoir (4) via a respective first tube (7 attached to 10), and the second tube connection piece of the catheter (8, ¶0082) in liquid communication with a fluid reservoir (4) via a respective second tube ( attached to 10), and wherein the fluid reservoir is the injection liquid reservoir (¶0075, ¶0089).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the catheter of Chevereau so that at least a lengthwise section of the fluid flow channel concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel and wherein the coupling component is adapted for coupling at least the respective first tube connection piece of the catheter in liquid communication with the injection liquid reservoir via a respective first tube, and the second tube connection piece of the catheter in liquid communication with a fluid reservoir via a respective second tube, and wherein the fluid reservoir is the injection liquid reservoir as taught by Bjerregaard for the purpose of using an desired multi-lumen arrangement (Bjerregaard, ¶0082).
Re Claim 4, Chevereau discloses wherein the first tube connection piece protrudes beyond the funnel-shaped part (Fig. 1).
Re Claim 5, Chevereau discloses wherein the second tube connection piece protrudes beyond the funnel-shaped part (Fig. 1).
Re Claim 7, Chevereau discloses wherein the first tube connection piece and the second tube connection piece are configured as a first coupling means inside the opening of the funnel-shaped part (Fig. 1).
Re Claim 8, Chevereau discloses wherein at least one of the first tube connection piece or the second tube connection piece is made of an elastic and/or flexible material (¶0010).
Re Claim 9, Chevereau discloses wherein at least one of the first tube connection piece and second tube connection piece is rigid (¶0010).
Re Claim 10, Chevereau discloses wherein the liquid flow channel and the fluid flow channel are substantial parallel flow channels (Fig. 2).
Re Claim 11, Chevereau discloses wherein at least a length of the liquid flow channel (lumen inside 9) at the funnel-shaped part extends inside the fluid flow channel (space between 9 and 10, ¶0025).
Re Claim 14, Chevereau discloses wherein the first tube connection piece (9) has a different cross-section than the second tube connection piece (10).
Re Claim 15, Chevereau is silent as to the specifics of a size of at least one the injection opening and/or the at least one delivery opening is at least about 50% or more of a cross-section of a corresponding flow channel.
The instant disclosure describes the parameter of a size of the opening as being merely preferable, and does not describe a size of the opening as contributing any unexpected results to the system (see ¶0035, ¶0037 of the PGPUB of the current application). As such, parameters such as a size of the opening are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of a size of at least one the injection opening and/or the at least one delivery opening is at least about 50% or more of a cross-section of a corresponding flow channel of the system and, thus would be a design choice based on the actual application.
Re Claim 16, the modified Chevereau discloses an apparatus adapted for injection of liquid into a body cavity, comprising the assembly according to claim 1 (see rejection of claim 1).
Re Claim 18, Chevereau discloses wherein the coupling component (1) has a first flow connector (6) adapted to fluid-tight fit together with the first tube connection piece (¶0021).
Re Claim 19, Chevereau discloses wherein the coupling component has a second flow connector (7) adapted to fluid-tight fit together with the second tube connection piece (¶0021).
Re Claim 20, Chevereau discloses wherein the flow connectors and the second flow connector have no threading (Fig. 1, ¶0021).
Re Claim 21, Chevereau discloses wherein a third flow channel (11) extends through the coupling component from the first flow connector to a first coupling opening (opening of 11 at the left) or a first coupling piece for coupling to a first tube of the tubes, and a fourth flow channel (12) extends through the coupling component from the second flow connector to a second coupling opening (opening of 12, Fig. 1) or a second coupling piece for coupling to a second tube of the tubes (Fig. 1).
Re Claim 22, Chevereau discloses wherein the third flow channel and the fourth liquid low channel of the coupling component are substantially straight (Fig. 1).
Re Claim 23, Chevereau discloses wherein the catheter connector component has a first catheter connector part end (end close to 7) opposite a second catheter connector part end (close to 11), and the decoupling component (21) is capable to release the tube connection component  from the catheter connector component (¶0026).
Re Claim 24, Chevereau discloses wherein the first catheter connector part end is adapted to couple together with the catheter and the second catheter connector part end opposite to the first catheter connector end is adapted for coupling together with the tube connection component (Fig. 2).
Re Claim 25, Chevereau discloses wherein the tube connection component has a tubular front end part (right end of 1) adapted to couple together with a second catheter connector part end and/or to the catheter (Fig. 2), and an opposite tube connecting end part (left end of 1) adapted to be coupled with tubes (¶0018) and/or the decoupling component (¶0018). 
Re Claim 26, Chevereau discloses wherein the decoupling component (21) is displaceable along a longitudinal axis of the tube coupling adaptor to release the tube connection component from the catheter connector component (¶0026). 
Re Claim 27, Chevereau discloses wherein the tubular front end part has an exterior tubular coupling piece (right end of 7) that surrounds an interior tubular coupling piece (right end of 6) to define a flow gap in-between said coupling pieces (Fig. 1).
Re Claim 28, Chevereau discloses wherein the tube connection component has a guide plate member (22) disposed between the tubular front end part (right end of 1) and the tube connecting end part (left end of 1), which guide plate member is provided with openings (17) arranged to direct fluid flowing inside the flow gap along the fourth flow channel of a second coupling piece (12) of the tube connecting end part, and liquid flowing into the interior tubular coupling piece (11) into the third flow channel of a first coupling piece (11) of the tube connecting end part, which first coupling piece and second coupling piece are adapted to couple with tubes (4 and 5).
Re Claim 29, Chevereau fails to disclose wherein the apparatus further comprises a valve means and a pump means inserted between said first tube and /or second tube and said injection liquid reservoir and/or said fluid reservoir for pumping the liquid from said injection liquid reservoir and/or pumping the fluid from the said fluid reservoir of liquid into the expandable fixation member and out of the free end of the elongate tubular of the catheter part, respectively.
However, Bjerregaard discloses a catheter system (Fig. 1) comprising a catheter (2), a valve means (11, 12, ¶0075) and a pump means (9)inserted between said first tube (7) and /or second tube (8) and said injection liquid reservoir (4) and/or said fluid reservoir for pumping the liquid from said injection liquid reservoir and/or pumping the fluid from the said fluid reservoir of liquid into the expandable fixation member and out of the free end (3) of the elongate tubular of the catheter part, respectively (¶0075,¶0088,¶0089).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the apparatus of Chevereau so that the apparatus further comprises a valve means and a pump means inserted between said first tube and /or second tube and said injection liquid reservoir and/or said fluid reservoir for pumping the liquid from said injection liquid reservoir and/or pumping the fluid from the said fluid reservoir of liquid into the expandable fixation member and out of the free end of the elongate tubular of the catheter part, respectively as taught by Bjerregaard for the purpose of controlling the irrigation flow and transferring the desired volume (Bjerregaard, ¶0089).
Re Claim 33, Chevereau discloses wherein at least a portion of an exterior annular wall of the second tube connection piece has a uniform outer diameter along a longitudinal axis of the second tube connection piece from a most distal end portion of the second tube connection piece (the portion right to 13).
Re Claim 36, Chevereau discloses an assembly (Fig. 2) comprising a catheter (14) and a coupling component (1), which catheter is adapted for injection of a liquid into a body cavity (¶0004), said catheter being coupled to the coupling component adapted to couple to tubes (tube for injection and tube for inflating the balloon, ¶0002, ¶0018)  for establishing fluid communication to an injection liquid reservoir (water source, ¶0018),  said catheter has a main body (body of 14) comprising a funnel-shaped part (2, Fig. 1) delimited by an annular funnel wall (wall of 22) and an elongate tubular catheter part (14) delimited by an annular catheter wall (Fig. 1), which funnel-shaped part has a flared part (outer tapers surface of 2) that, via a smooth transition, tapers into a tapering part, which extend into the elongate tubular catheter part (Fig. 1), the main body accommodates a liquid flow channel (the injection lumen 18, ¶0024),  which is adapted to expel the liquid via at least one injection opening (the opening in probe for discharging 19, ¶0024) in a free end of the elongate tubular catheter part (end close to 19) opposite the funnel-shaped part (Fig. 1), and an expandable fixation member (balloon 15, ¶0025) that surrounds an elongate fixation section of the elongate tubular catheter part (section under the balloons 15, include the lumen 20, ¶0018) a distance from the free end of said elongate tubular catheter part (Fig. 1), and a fluid flow channel (the balloons inflation lumen 20, ¶0025)  which is adapted to, via at least one delivery opening (the end of the balloons inflation lumen 20)  provided in the elongate fixation section of the elongate tubular catheter part (under the balloons 15), deliver a fluid to the expandable fixation member (¶0025), wherein the assembly comprises a tube coupling adaptor (1, 3), the coupling component (1) is a tube connection component being part of the tube coupling adaptor, and which tube coupling adaptor further comprises a catheter connector component (7, 6) and a decoupling component (21, 13, snap mechanism ¶0026), wherein the catheter connector component is configured to detachably couple with the catheter (Fig. 1, Fig. 2), wherein the liquid flow channel has a first tube connection piece (9), wherein the fluid flow channel has a second tube connection piece (10 which includes the surface wherein 7 is inserted), but it fails to specifically disclose that at least a lengthwise section of the fluid flow channel concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel, wherein the coupling component is adapted for coupling at least the respective first tube connection piece of the catheter in liquid communication with the injection liquid reservoir via a respective first tube, and the second tube connection piece of the catheter in liquid communication with a fluid reservoir via a respective second tube, and wherein the fluid reservoir is the injection liquid reservoir.
However, Bjerregaard discloses a catheter system (Fig. 1) wherein  catheter (2), has at least a lengthwise section of the fluid flow channel  (7 on the catheter 2) concentrically or eccentrically surrounding at least a lengthwise section of the liquid flow channel (8 of the catheter 2, 7 and 8 are eccentrically) and wherein the coupling component (10) is adapted for coupling at least the respective first tube connection piece of the catheter (7, of 2) in liquid communication with the injection liquid reservoir (4) via a respective first tube (7 attached to 10), and the second tube connection piece of the catheter (8, ¶0082) in liquid communication with a fluid reservoir (4) via a respective second tube ( attached to 10), and wherein the fluid reservoir is the injection liquid reservoir (¶0075, ¶0089).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the catheter of Chevereau so that at least a lengthwise section of the fluid flow channel concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel, wherein the coupling component is adapted for coupling at least the respective first tube connection piece of the catheter in liquid communication with the injection liquid reservoir via a respective first tube, and the second tube connection piece of the catheter in liquid communication with a fluid reservoir via a respective second tube, and wherein the fluid reservoir is the injection liquid reservoir as taught by Bjerregaard for the purpose of using an desired multi-lumen arrangement (Bjerregaard, ¶0082).
Claims 6, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevereau in view of Bjerregaard and further in view of Douglas et al. (US. 20140276662A1)(“ Douglas”).
Re Claim 6, the modified Chevereau (in view of Bjerregaard) fails to disclose wherein none of the first tube connection piece or the second tube connection piece protrude beyond the funnel-shaped part.
However, Douglas discloses a catheter system (Fig. 11b, Fig. 11E) wherein none of the first tube connection piece (one of 90) or the second tube connection piece (another 90) protrude beyond the funnel-shaped part (86).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first tube connection piece or the second tube connection piece of the modified Chevereau so that none of the first tube connection piece or the second tube connection piece protrude beyond the funnel-shaped part as taught by Douglas for the purpose of easily connection to another receptacle (Douglas, ¶0058).
Re Claim 35, Chevereau discloses an assembly comprising (Fig. 2) a catheter (14) and a coupling component (1), which catheter is adapted for injection of a liquid into a body cavity (¶0004), said catheter being coupled to the coupling component (Fig.2) adapted to couple to tubes for establishing fluid communication to an injection liquid reservoir (water source, ¶0018), said catheter has a main body (body of 14) comprising a funnel-shaped part (25, Fig. 1) delimited by an annular funnel wall (wall of 22) and an elongate tubular catheter part (14) delimited by an annular catheter wall (Fig. 1), which funnel-shaped part has a flared part (outer tapers surface of 2 ) that, via a smooth transition, tapers into a tapering part, which extend into the elongate tubular catheter part (Fig. 1), the main body accommodates a liquid flow channel, which is adapted to expel the liquid via at least one injection opening (the opening in probe for discharging 19, ¶0024) in a free end of the elongate tubular catheter part (end close to 19, Fig. 1) opposite the funnel-shaped part (Fig. 1), and an expandable fixation member (balloons 15, ¶0025) that surrounds an elongate fixation section of the elongate tubular catheter part a distance from the free end of said elongate tubular catheter part (section under the balloons 15, include the lumen 20, ¶0018), and a fluid flow channel (the balloons inflation lumen 20, ¶0025) which is adapted to, via at least one delivery opening (the end of the balloons inflation lumen 20) provided in the elongate fixation section of the elongate tubular catheter part (under the balloon 15), deliver a fluid to the expandable fixation member (¶0025), wherein the assembly comprises a tube coupling adaptor (1, 3), the coupling component (1) is a tube connection component being part of the tube coupling adaptor, and which tube coupling adaptor further comprises a catheter connector component (7, 6) and a decoupling component (21, snap mechanism ¶0026), wherein the catheter connector component is configured to detachably couple with the catheter (Fig. 1, Fig. 2), but it fails to disclose wherein at least a lengthwise section of the fluid flow channel concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel, wherein the liquid flow channel has a first tube connection piece, wherein the fluid flow channel has a second tube connection piece, and wherein none of the first tube connection piece or the second tube connection piece protrude beyond the funnel-shaped part. 
However, Bjerregaard discloses a catheter system (Fig. 1) wherein  catheter (2), has at least a lengthwise section of the fluid flow channel  (7 on the catheter 2) concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel (8 of the catheter 2, 7 and 8 are eccentrically) and wherein the coupling component (10) is adapted for coupling at least the respective first tube connection piece of the catheter (7, of 2) in liquid communication with the injection liquid reservoir (4) via a respective first tube (7 attached to 10), and the second tube connection piece of the catheter (8, ¶0082) in liquid communication with a fluid reservoir (4) via a respective second tube ( attached to 10), and wherein the fluid reservoir is the injection liquid reservoir (¶0075, ¶0089).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the catheter of Chevereau so that at least a lengthwise section of the fluid flow channel concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel, wherein the liquid flow channel has a first tube connection piece, wherein the fluid flow channel has a second tube connection piece as taught by Bjerregaard for the purpose of using an desired multi-lumen arrangement (Bjerregaard, ¶0082).
The modified Chevereau (in view of Bjerregaard) fails to disclose that none of the first tube connection piece or the second tube connection piece protrude beyond the funnel-shaped part.
  However, Douglas discloses a catheter system (Fig. 11b, Fig. 11E) wherein none of the first tube connection piece (one of 90) or the second tube connection piece (another 90) protrude beyond the funnel-shaped part (86).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first tube connection piece or the second tube connection piece of the modified Chevereau so that none of the first tube connection piece or the second tube connection piece protrude beyond the funnel-shaped part as taught by Douglas for the purpose of easily connection to another receptacle (Douglas, ¶0058).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevereau in view Bjerregaard and further in view of Ho et al. (US. 20160128755A1) (“Ho”).
Re Claim 30, Chevereau is silent as to the process used to make the device “the catheter and/or the coupling component and/or the tube coupling adaptor is made in a single step by 1K injection molding, 2K injection molding or 3K injection molding”.
However, Ho disclose a catheter/ endoscope that can be made in 2k injection molding (¶0053, 2k injection molding for coupling component).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have catheter of Chevereau so that the catheter and/or the coupling component and/or the tube coupling adaptor is made in a single step by 1K injection molding, 2K injection molding or 3K injection molding as taught by Ho for the purpose of using an art recognized injection molding (Ho, ¶0053). Note that Chevereau, the catheter of the device are illustrated to be formed of a single, piece uniform construction from polymeric materials (¶0010, Fig. 1) and should Applicant allege that the recited manufacturing methods confer some distinct structural difference as compared to the disclosed invention of Chevereau as disclosed…” and then provide modification in view of Ho that teachings making related articles via single step injection molding processes of the specific type claimed.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevereau in view Bjerregaard and further in view of Mandell (US. 3065750).
Re Claim 32, Chevereau fails to disclose the catheter connector component, the coupling component, and the decoupling connector are detachable from each other.
However, Mandell discloses a catheter system (Fig. 1) the catheter connector component (40), the coupling component (24), and the decoupling connector (40) are detachable from each other (Fig. 3).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the apparatus of Chevereau so that the catheter connector component, the coupling component, and the decoupling connector are detachable from each other as taught by Mandell for the purpose of attaching/reattaching connector parts while replacing a default element or changing fluid reservoir (Mandell, Fig. 3, Col. 1, lines 20-25).
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered.
Applicant’s arguments, see remark, filed 1/12/2021 with respect to the rejection(s) of claim(s) 1 under 103 with respect to the newly added limitation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Chevereau in view Bjerregaard.
The applicant argues in page 13 with regards to claim 32 that the connector component (7, 6) are part of coupling component (1), but the current application these are two separate components and they are detachable from each other. This is found not persuasive as clamed does not require these to be separate and they are detachable to the catheter (not from each other). 
The applicant argues with regards to claims 6, 35 that with regards to none of the first tube connection piece or second tube connection piece protrude beyond the funnel-shaped part. This is found not persuasive as the Douglas reference discloses this limitation and wherein the coupling, connectors (fluid connection elements) are recognized in the art to have receptacle for the tube for an easy connection specifically if the inflation fluid and irrigation fluid are the same.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783   

/Lauren P Farrar/Primary Examiner, Art Unit 3783